                 Case 4:99-cr-00153-WTM-CLR Document 202 Filed 07/16/20 Page 1 of 2


GAS 245D         (Rev.09/11)Judgment in a Criminal Case for Revocations




                                        United States District Court
                                                            Southern District of Georgia
                                                                  Savannah Division

         UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE
                            V.
                                                                                  {For Revocation of Probation or Supervised Release)
               Maurice Anthony Gordon
                                                                                  Case Number:              4:99CR00153-2

                                                                                  USM Number:               10198-021

                                                                                  Laura G. Hastay
                                                                                  Defendant's Attorney
THE DEFENDANT:

Kl admitted guilt to violation of a mandatory condition of the term ofsupervision.
□ was found in violation of conditions(s)                                                      after denial of guilt.

The defendant is adjudicated guilty of this offense:

   Violation Number              Nature of Violation                                                                        Violation Ended


                                 The defendant committed another federal, state, or local crime (mandatory                    June 2,2010
                                 condition).

           The defendant is sentenced as provided in Page 2 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

13 The defendant is discharged as to Violations 2 and 3.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                          Julv 14. 2020
Last Four Digits of Defendant's See. Sec: 8254                             Date of Imposition of Judgment




Defendant's Year of Birth: 1974
                                                                          Signature of Judge


City and State of Defendant's Residence:

Savannah. Georgia
                                                                           William T. Moore, Jr.
                                                                          Judge, U.S. District Court
                                                                          Name and Title of Judge




                                                                           Date
               Case 4:99-cr-00153-WTM-CLR Document 202 Filed 07/16/20 Page 2 of 2
GAS 245D            (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                                                  Judgment— Page 2of2
DEFENDANT:                 Maurice Anthony Gordon
CASE NUMBER:               4:99CR00153-2



                                                                IMPRISONMENT

         The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a
total term of: 30 months.




           The Court makes the following recommendations to the Bureau ofPrisons:
           It is recommended that the defendant receive credit for all time served since he was taken into federal custody on June 6,2020.




           The defendant is remanded to the custody ofthe United States Marshal.

     □     The defendant shall surrender to the United States Marshal for this district:

         □     at                                  □         a.m.     □       p.m. on
         □     as notified by the United States Marshal.

     □     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         □     before 2 p.m. on                                                 .
         □     as notified by the United States Marshal.
         □     as notified by the Probation or Pretrial Services Office.


                                                                        RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                             to

at                                                     , with a certified copy of this Judgment.


                                                                                                      UNITED STATES MARSHAL




                                                                                    By
                                                                                                   DEPUTY UNITED STATES MARSHAL
